UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7832



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRON OWENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-01-84; CA-04-2004-5-22)


Submitted:   December 21, 2005            Decided:   January 20, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darron Owens, Appellant Pro Se. Stacey Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Darron Owens seeks to appeal the district court’s orders

granting summary judgment on his 28 U.S.C. § 2255 (2000) petition

and denying his subsequent motion to reconsider pursuant to Fed. R.

Civ. P. 59.     The orders are not appealable unless a circuit justice

or   judge    issues   a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Reid v. Angelone, 369 F.3d 363, 371 (4th Cir.

2004); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Owens has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED


                                   - 2 -